Citation Nr: 1634546	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for tendinopathy of the small digit of the left hand.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for tendinopathy of the small digit of the left hand and assigned a 0 percent rating effective from November 5, 2010.

The Board previously remanded this claim for additional development in December 2015.  Notably, the Board also remanded claims for service connection for left and right knee disabilities.  However, those claims were subsequently granted in a March 2016 rating decision.  This represents a full grant of the benefits sought for those claims.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

Finally, as noted in the December 2015 remand, the Veteran filed an August 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Chaplain J.J.R. as his representative under 38 C.F.R. § 14.630.  As previously stated by the Board, under 38 C.F.R. § 14.630, any person may be authorized to prepare, present, and prosecute one claim, and the August 2015 letter submitted by Chaplain J.J.R. in conjunction with the VA Form 21-22a indicated he represented the Veteran in his claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  Therefore, the Veteran was unrepresented in the claims addressed in the December 2015 remand.

Subsequent to the remand, additional such filings have been submitted.  However, representation by an individual may be provided one time only.  38 C.F.R. § 14.630(b).  Exceptions may be granted by the General Counsel in unusual circumstances.  Id.  However, the record does not indicate that any such exception has been granted.  Therefore, to the extent that the additional forms submitted by the Veteran are intended to assign Chaplain J.J.R. as the representative in this appeal, such representation is not permitted.


FINDING OF FACT

The Veteran's left small digit has not been amputated and does not have a level of functional impairment equivalent to amputation with prosthesis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tendinopathy of the small digit of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 0 percent rating under Diagnostic Code (DC) 5230, which provides that any limitation of motion of the ring or little finger is assigned a 0 percent rating.  38 C.F.R. § 4.71a.

Under DC 5227, favorable or unfavorable ankylosis of the ring or little finger is also assigned a 0 percent rating.  Id.  Ankylosis, generally, is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A compensable rating may be assigned under DC 5156, which governs amputation of the little finger.

During an April 2011 VA examination, the Veteran had full range of motion of the proximal and distal interphalangeal joints in the left little finger, albeit with pain at the end range of motion.  The metacarpal phalangeal joint was limited to 70 degrees out of a possible 90 degrees of motion.  No ankylosis was present.  An x-ray showed a benign, bony excrescence from the proximal phalanx of the finger.

Social Security Administration (SSA) records from May 2012 reflect full range of motion of the fingers.

The Veteran was afforded another VA examination in January 2016.  Range of motion was 70 degrees in the metacarpal phalangeal joint, 80 degrees in the proximal interphalangeal joint, and 50 degrees in the distal interphalangeal joint.  No ankylosis was present.  X-rays showed ossification or calcification within the soft tissues to the palmer side of the fifth proximal phalanx.  The examiner noted that function of the left little finger was not so diminished that the Veteran would be equally served by amputation with prosthesis. In addition, the examiner noted no evidence of pain with use of the hand and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

In sum, the Veteran's left little finger is manifested by limitation of motion and stiffness, which is consistent with the currently assigned 0 percent rating.  Ankylosis has not been demonstrated, but even if it was, it would also warrant a 0 percent rating.  Because ankylosis is not present, the Board does not need to consider whether an additional evaluation is warranted for any resulting limitation of motion of the other digits or interference with the overall function of the hand, as indicated by the rating schedule.

A compensable rating is not warranted unless the finger has been amputated.  This is clearly not the case, and the January 2016 VA examiner specifically stated that the effective function of the finger was not so diminished as to equate to amputation with prosthesis.  Therefore, an initial compensable rating for tendinopathy of the left little finger is not appropriate.

Notably, during the April 2011 VA examination, the Veteran's reported history included a statement that "the bone condition is currently infected."  The issue was remanded for clarification of this statement.  The January 2016 VA examiner stated that there was no radiographic evidence of an infection, such as osteomyelitis, in the April 2011 or January 2016 x-rays, and no other signs of a current infection on examination.  He stated that the statement regarding an infection was merely part of the Veteran's reported lay history.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left little finger condition that would render the schedular criteria inadequate.  As discussed above, his symptoms (pain and limitation of motion) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected left little finger condition that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the RO properly issued a March 2014 statement of the case which contained, in part, the pertinent criteria for establishing higher ratings.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and SSA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left finger disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

An initial compensable rating for tendinopathy of the small digit of the left hand is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


